Title: To James Madison from Benjamin Chambers, 29 June 1809
From: Chambers, Benjamin
To: Madison, James


Sir
Lawrenceburgh I. T. June 29th. 1809
I wrote to your excellency in march last praying you to give some directions respecting the money that is unjustly witheld from me by some means, by ⟨Mess⟩rs ⟨Baddollet⟩ and Ewing. The Register and receiver at Vincennes—under the direction and by the authority (as they say) of Mr Gallatin. I wrote to him in Novr. last stating all my grievances, in hopes of redress—but in vain—he sent a letter to me open to Vincennes for the inspection of Mr Baddollet, and some time in april last I got it (though it was dated in december) and enclosed to me with a Considerable postage on it. I stated a number of Charges against Mr Baddollet which I can (and will if permited) establish beyond the Possibility of a doubt. Some time in may Mr Ewing employed men by order of Mr Gallatin (as he says) to Compleat the roads at my expence more than one year after the greater part of the same roads were made—and made well too by myself. The money that has been unjustly witheld from me (and for the want of which I am now obliged to sell property for less than one half its Value) is thus to be thrown a way by the low malice of an individual—and all Covered b⟨y⟩ the directions of the Secratary of the treasury. I beg your excellency to give me a hearing before any one of the judges of this Territory or any other respectable person or persons and not permit me to be deprived of a few hundred doll⟨ars⟩ of my hard earnings the loss of which wou⟨ld⟩ be attended with serious distress to myself and family. I conceive myself justly enti⟨tled⟩ to the Consideration of your excellency—I have rendered my Country important servi⟨ce⟩ in her struggles for independance—my Character is well Known—and I app⟨eal⟩ to your Justice now, to save me from the loss that I am about to sustain—the whole Compensation that I was to receive would not pay me for the labour an⟨d⟩ expences that I was at. I am induced to apply to your excellency from the ent⟨ire⟩ Confidence I have in your Character, that you will not permit men under Colour of their office to oppress and distress a Virtuous and Honest Citizen. I ask a fair and impartial hearing and I wil⟨l⟩ with pleasure abide the Issue—this is so reasonable I am persuaded your excellency will not deny me—or otherwise please to order the payment of my money. May you Sir live long and Happy, Prays y, M: obt: Sert
B. Chambers
